ON MOTION TO TRANSFER TO COURT IN BANC.
The fact that both sides are appellants in this case (the plaintiff, who appealed as to the adverse decision against him and in favor of St. Louis Merchants Bridge Terminal Railway Company, and Frank Barnes and Alfred Schwartz, individual defendants, and defendants, Chicago, Burlington  Quincy Railroad Company and William F. Wittrock, who appealed from a judgment against them and in favor of plaintiff) has occasioned some misunderstanding. This case is the appeal of the defendants C.B. Q. Railroad Company and Wittrock, and is our Number 25023. The plaintiff's appeal is our Number 25450, and is on our docket for the January Call of the October docket. In the Assignment of Errors in this case, the appellants charge no error upon the part of the trial court in taking the case from the jury as to the three other defendants. [See brief of C.B.  Q. Railroad Co., and Wittrock, p. 10.] Of this the plaintiff complains, but his appeal is yet pending on our docket, as above stated. Paragraph 12 of our opinion, as filed, had no place in this case, under the circumstances. Our original opinion indicates that all four members of the court at least concurred in the result, which was the affirmance of the judgment as to the C.B.  Q. Railroad Company and Wittrock. WOODSON, J., upon whose alleged dissent, the motion to transfer is based, understood that he concurred in the result of the opinion and in all the opinion, except the discussion in Paragraph Three of the opinion, as to Instruction 2. In some of that language he did not concur, but he did concur in all other portions of the opinion, pertinent to this case, and in the result reached by the opinion. A re-examination of the record shows that the Terminal Railway Company, and the individual defendants, Barnes and Schwartz, are not involved in this case, so that Paragraph 12 of the original opinion is superfluous. *Page 104
Our original opinion showed no dissent as to the result of the opinion, which was the affirmance of the judgment against the C.B.  Q. Railway Company and Wittrock. The motion to transfer is overruled. In this Per Curiam all concur.